HATCH, J.,
(concurring.) There is little, if any, dispute in the evidence, appearing in the return of the court below, so far as the essential feature of the case is concerned. The defendant hired of plaintiff a team of horses, which hiring was under a written agreement, viz.:
“The American Preservers Company, of Buffalo, hereby rent to James J. Drescher, of Buffalo, one team horses, (1 bay & 1 black,) at one dollar per day, payable weekly, on Monday, at 95 Ohio St. It is further agreed by J. J. Drescher that upon one day’s notice he will return the above team & horses in same •condition as received. The said Drescher further agrees to secure the American Preservers Company against any accident to the said team, in the sum of $350.00, (three hundred and fifty dollars,) being one hundred and seventy-five on each horse. We hereby accept the above.
“American Preservers Co.
“Chas. T. Tomes, Manager.
“Witness: Jno. Reiser. James J. Drescher.”
*363This contract was dated June 13, 1892. In pursuance of this agreement, defendant took said team, and on the next day returned them, as one of the horses was sick; but he was induced by plaintiffs manager to try them again, which he did, and continued thereafter to use them, paying therefor the stipulated price, until the 11th day of August, when the same horse again sickened, and thereafter died. This action is brought to recover $175, the claimed value of the horse. As defendant did not, on June 14th, when he returned the horses, actually surrender them to plaintiff, or, if he did, he was thereafter induced to take them again, without any other or different arrangement than the contract expressed, he must now be held bound by those conditions, and the legal results which flow therefrom.- It satisfactorily appears that the death of the horse was due to natural causes, and defendant was guilty of no act of negligence which contributed thereto, either in the use of the horse before the attack, or his care of the animal thereafter. Plaintiff seeks to charge liability upon defendant, based upon his failure to return the horse after notice so to do, before its death. But this claim is not borne out by the testimony. ' If we assume that plaintiff’s manager, Tomes, was sworn as a witness, which the record does not disclose, it only appears that about the 10th day of August he wrote defendant a letter to deliver the horses, stating therein: “You will please accept this as notice to deliver said ■team to us within specified time, (one day’s notice.)” The horse was taken sick on the 11th, and died on the 12th, of August. There is no evidence that this letter was ever sent to defendant, by mail or otherwise, or that he ever received it, or in any wise had notice that a demand was made upon him to return the horses. Consequently, he cannot be held liable for retaining possession of the horses after notice to return, as the proof fails of establishing notice to. him to do so.
The further claim is made that the contract is unconditional, binding defendant to return the horse in the condition he took him, and that he is not excused from compliance therewith, even though he be prevented from fulfillment by omnipotent, power. It is quite true that where a person contracts to perform a certain thing, not impossible of performance at the time when it is made, and being lawful in character, he will not be excused from performance, unless performance is made unlawful, or unless prevented by the other party. While this is the undoubted general rule, many exceptions have been ingrafted upon it, dependent upon the construction to be given the contract. The rule governing the construction of this contract is not obscure. It is stated by Blackburn, J., in Taylor v. Caldwell, 113 E. C. L. 824:
“The principle seems to us to be that, in contracts in which the performance depends on the continued existence of a given person or thing, a condition is implied that the impossibility of performance, arising from the perishing of the person or thing, shall excuse the performance.”
This rule has been adopted by our court of appeals, (Dexter v. Horton, 47 N. Y. 62,) and cited with approval many times since, (Booth v. Mill Co., 60 N. Y. 491; Spalding v. Rosa, 71 N. Y. 40.)
*364In this case the power to return the horse depended upon its continued existence. The law, therefore, incorporated into the contract a condition, that .the parties contracted with reference thereto; and when the thing was destroyed without fault upon the part of defendant, and by inevitable cause, he became excused from performance.
The further claim is made that defendant is liable for a failure to secure plaintiff against accident. The proof is that defendant caused the horses to be insured against fire, and delivered the policy to plaintiff, who accepted and retained the same. It was competent for plaintiff to waive this provision of the contract, and as they accepted the policy of insurance without objection, and demanded no further or other or different security, it was competent for the court to find that they waived any other. I see no reason for disagreeing with such conclusion. Having litigated the case below upon the merits, without objection, plaintiff cannot now urge that the answer is insufficient to admit defense. The answer can now be deemed amended in that regard, if essential to support the judgment. It follows that no error is found, and the judgment appealed from is affirmed, with costs.